Citation Nr: 0434353	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  02-16 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for arthritis.  

2.  Entitlement to service connection for night sweats with 
sleep disturbances, claimed as manifestations of undiagnosed 
illness.  

3.  Entitlement to service connection for memory loss with 
fatigue, claimed as manifestations of undiagnosed illness.  

4.  Entitlement to service connection for gastrointestinal 
problems, claimed as manifestation of undiagnosed illness.  

5.  Entitlement to service connection for muscle pain, 
claimed as manifestation of undiagnosed illness.  

6.  Entitlement to service connection for joint pain and 
swollen joints, claimed as manifestations of undiagnosed 
illness.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran served on active duty from January 1964 to 
February 1966 and from October 1990 to August 1991.  The 
veteran's DD Form 214 reflects that he served in the 
Southwest Asia theater of operations during the Persian Gulf 
War from November 21, 1990 to July 1, 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision issued by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) 
located in New Orleans, Louisiana.  

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in March 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for arthritis and 
multiple complaints, which he claims are due to an 
undiagnosed illness resulting from his service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more during a specific presumption period. See 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i) (2004).  
Effective March 1, 2002, Section 202 of the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001), amended 38 U.S.C. § 1117 to 
expand the presumptive period to September 30, 2011.  See VBA 
Fast Letter 02-04 (January 17, 2002).

Under 38 C.F.R. § 3.317(a)(2)(i), the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): (A) an undiagnosed illness; (B) a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service-connection.  See 38 C.F.R. 
§ 3.317(a)(2)(i) (2004).

The amendments made to the provisions of the law pertaining 
to Persian Gulf War veterans, effective March 1, 2002, 
provided that, in addition to certain chronic disabilities 
from undiagnosed illness, service connection may also be 
given for medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs and symptoms, as well as for any diagnosed illness that 
the VA Secretary determines by regulation warrants a 
presumption of service connection.  See VBA Fast Letter 02-04 
(January 17, 2002).

Among the requirements for service connection for a 
disability due to an undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis.  
38 C.F.R. § 3.317(a)(1)(ii).  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia theater of operations 
during the Persian Gulf War.  See 38 C.F.R. § 3.317(c) 
(2004).  If signs or symptoms have been attributed to a known 
clinical diagnosis in the particular veteran's case being 
considered, service connection may not be provided under the 
specific provisions pertaining to Persian Gulf veterans.  See 
VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).

In addition, there must be objective indications of a chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  See 38 C.F.R. § 3.317(a)(1), (b) 
(2004).  There must be objective signs that are perceptible 
to an examining physician and other non- medical indicators 
that are capable of independent verification.  There must be 
a minimum of a 6-month period of chronicity.  See 38 C.F.R. § 
3.317(a)(2), (3) (2004).

However, compensation shall not be paid if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the appellant's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the appellant's own willful misconduct or the abuse 
of alcohol or drugs.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(c) (2004).


In January 2002, the veteran submitted VA Forms 21-4142.  He 
listed treatment for arthritis, joint pain, and fatigue at 
the Alexandria, Louisiana, VA Medical Center since 1991.  He 
also listed treatment for arthritis, joint pain, fatigue, 
memory loss, sleep disturbance, and night sweating at the New 
Orleans, Louisiana, VA Medical Center since 1991.  The claims 
folder shows the RO requested VA outpatient treatment records 
beginning in 1997 from the Alexandria, Louisiana, VA Medical 
Center.  The RO obtained the records from both VA medical 
facilities from May 1997 to January 2003.  At his personal 
hearing the veteran testified that he had undergone 
examinations and received treatment at the New Orleans, 
Louisiana, VA Medical Center since 1991.  Transcript, p. 16 
(March 2003).  There is no indication that the RO requested 
the identified VA medical treatment records dated from August 
1991 to May 1997.  The veteran's representative requests that 
the RO obtain all VA treatment records that is not already in 
the claims folder.  Tr., p. 17.  

The evidence of record includes an August 1994 Persian Gulf 
VA examination.  In a January 2001 rating decision the RO 
reported that a VA examination was to be scheduled following 
development of the evidence.  In a February 2002 statement 
the veteran stated that he had not yet been provided for a VA 
examination.  The claims folder does not show that an 
examination has been scheduled or performed.  

The VA's duty to assist the veteran includes obtaining 
relevant medical records and a medical examination and/or 
opinion where the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA of 
2000 and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).


In view of the foregoing, this case is REMANDED to the RO via 
the AMC in Washington, DC, for the following action.  VA will 
notify the veteran when further action is required on his 
part.

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  Request that he provide any 
evidence in his possession that pertains 
to the claim as explicitly required by 
38 C.F.R. § 3.159(b).  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  A 
record of his notification must be 
incorporated into the claims file.

2.  Request appellant to identify the 
names, addresses, and dates of treatment 
for all medical care providers, VA and 
non-VA, inpatient and outpatient, who 
possess additional records referable to 
treatment for his right elbow disorder.  
He listed treatment for arthritis, joint 
pain, and fatigue at the Alexandria, 
Louisiana, VA Medical Center since 1991.  
He also listed treatment for arthritis, 
joint pain, fatigue, memory loss, sleep 
disturbance, and night sweating at the 
New Orleans, Louisiana, VA Medical Center 
since 1991.  The appellant should provide 
all necessary written releases for these 
records.  If any of the identified 
records cannot be obtained, the appellant 
should be notified of such and the 
efforts used in requesting these records.  

3.  The AMC should arrange for a 
comprehensive VA examination to determine 
the nature and etiology of the veteran's 
complaints of night sweats with sleep 
disturbances, memory loss with fatigue, 
gastrointestinal problems, muscle pain, 
and joint pain and swollen joints.  It is 
imperative that each physician designated 
to examine the veteran review the 
evidence in his claims folder, including 
a complete copy of this REMAND.  All 
indicated tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  Based on a 
review of the claims folder and the 
examination of the veteran, the 
examiner(s) is to opine on the following 
questions:  

Does the veteran suffer from night sweats 
with sleep disturbances, memory loss with 
fatigue, gastrointestinal problems, 
muscle pain, or joint pain and swollen 
joints?  

If so, can the symptom or complaint be 
associated with a known clinical 
diagnosis?  If the disorder can be 
associated with a known clinical 
diagnosis, provide the diagnosis and 
specify whether it is at least as likely 
as not that: (1) the diagnosed condition 
had its onset during either period of the 
veteran's military service, or (2) was 
caused by an incident that occurred 
during either period of military service, 
to include service in the Southwest Asia 
theater of operations during the Gulf 
War?  

If the symptom or complaint cannot be 
associated with a known clinical 
diagnosis, specify whether the veteran 
has objective indications of a chronic 
disability resulting from an illness 
manifested by night sweats with sleep 
disturbances, memory loss with fatigue, 
gastrointestinal problems, muscle pain, 
or joint pain and swollen joints, as 
established by history, physical 
examination, and laboratory tests, that 
have either (1) existed for 6 months or 
more, or (2) exhibited intermittent 
episodes of improvement and worsening 
over a 6-month period?  For any chronic 
disability found the examiner(s) must 
offer an opinion whether it is at least 
as likely as not that the disabilities 
are related to the veteran's service in 
the Southwest Asia theater of operations 
during the Persian Gulf War.  

A complete rationale should be given for 
all opinions and conclusions expressed.  
In rendering the opinions and 
conclusions, the examiner(s) should 
address the veteran's reported medical 
history in the post-service VA 
examination reports and in the VA 
outpatient treatment records.  

4.  The issues on appeal should then be 
readjudicated.  If the requested benefits 
are not granted to the veteran's 
satisfaction, a supplemental statement of 
the case (SSOC) should be furnished.  The 
SSOC must contain notice of all 
applicable criteria pertinent to the 
veteran's claims, which has not been 
previously provided in the statement of 
the case and the supplemental statements 
of the case.  A reasonable period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for final appellate review, 
if otherwise in order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


